Judgment, Supreme Court, New York County (Sheila Abdus-Salaam, J.), rendered August 18, 1994, convicting defendant, after a nonjury trial, of criminal possession of a controlled substance in the first degree, criminal possession of a controlled substance in the third degree (two counts), criminal possession of a controlled substance in the fourth degree, criminal possession of a weapon in the third degree (two counts), criminally using drug paraphernalia in the second degree (two counts), and bail jumping in the first degree, and sentencing him to a term of 15 years to life, 5 terms of 1 to 3 years, and 2 prison terms of 1 year, respectively, to be served concurrently with each other and consecutively to a term of 1 to 3 years on the bail jumping conviction, unanimously affirmed.
The People introduced overwhelming evidence establishing that defendant maintained dominion and control over the apartment in question and exercised constructive possession of the various contraband recovered therein. This included evidence of defendant’s residence and presence in the apartment, his possession of keys fitting the front door locks, and his conduct of a prior drug transaction in the apartment wherein he directed a cohort to make a sale to an undercover officer.
The People provided ample assurance as to the identity and unchanged condition of the items introduced into evidence. Any defects in the chain of custody went to the weight of the evidence, not its admissibility (People v Julian, 41 NY2d 340, 342-343; People v Flocker, 223 AD2d 451, lv denied 88 NY2d 847).
Defendant’s remaining contentions are without merit. Concur—Sullivan, J. P., Milonas, Tom and Andrias, JJ.